 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDLamb-Weston,Inc.andTeamster Food Processors,Drivers,Warehousemen&Helpers Local 670, In-ternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Case 36-RC-3288October 29, 1974DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING ANDPENELLOCERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for either Teamster FoodProcessors, Drivers,Warehousemen & Helpers, Lo-cal670 International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,or International Union of Operating Engineers, Lo-cal No. 280, AFL-CIO, and that neither of said labororganizations is the exclusive representative of all theemployees, in the unit herein involved, within themeaning of Section 9(a) of the National Labor Rela-tions Act, as amended.Pursuant to authority granted it under Section 3(b)of the National Labor Relations Act, as amended, athree-member panel has considered objections to anelection heldMay 17, 1974.1 and the RegionalDirector's report recommending disposition of same.The Board has reviewed the record in light of theexceptions and briefs, and hereby adopts the Region-alDirector's findings I and recommendations.'iThe election was conducted pursuant to a Stipulationfor CertificationUpon Consent Election The tally was 133 for the Petitioner,14 for theIntervenor,InternationalUnion of Operating Engineers,Local No 280,AFL-CIO,and 406 against the participating labor organizations,there were4 challenged ballots,an insufficient number to affect the results2Member Penello agrees with the Regional Director that the alleged mis-representations do not warrant setting aside the election,but so finds for thereasons set forth in his dissent inMedicalAncillaryServices,Inc, 212 NLRB582 (1972)3The Regional Director found that the Employer's publishing the detailsof its employee pension plan 2 days before the election did not constituteobjectionable conduct In reaching his result he relied in part on evidencesubmitted by the Employer to the effect that complete written copies of theplan were posted in December 1973 or some 4 months before the petitionwas filed The Petitioner contends,however,that there was no such posting,and it claims it has evidence to support this contentionThus, it takes theposition that there is outstanding an unresolved factual issue which must beMEMBER FANNING, dissenting:Ithink that Petitioner has raised material issueswarranting a hearing on Objection 2 on the questionsof (1) whether copies of the pension plan were in factposted in December 1973; (2) whether employeeswere, in fact, notified of the plan in 1973 and 1974;and (3) if they were, the number who were so noti-fied. I would therefore remand this case for hearingon Objection 2.sent to hearingWe disagree with the Petitioner's conclusion, for there issubstantial, uncontradicted evidence showing that the Employer beganworking on the pension plan in 1973 and so told its employees throughoutthe years, that the plan was approved in December of that year, that theEmployer began making payments into the plan the following month, andthat by February 1974 employees had orally been told about substantialportions of the plan Thus, it appears that well before the critical period thepension plan had already become a reality Under these circumstances, wehold that posting of its details 2 days before the election was merely theemphasizing of an existing benefit and thus would not constitute objectiona-ble conduct even if, as the Union now seeks to show, there had not been aprevious posting in December Consequently, we agree with the RegionalDirector that Petitioner's Objection 2 is without merit, and that no poten-tially determinative factual issue is raised requiring a hearing214 NLRB No. 68